Citation Nr: 1741063	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-15 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include dyssomnia.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1971 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans (VA) Regional Office (RO) in Montgomery, Alabama.  

In January 2015, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In April 2015 and February 2017 the Board remanded the issue on appeal for additional development.  The issue has now been returned to the Board for appellate review.


FINDING OF FACT

The competent, probative evidence is against a finding that the Veteran has a current acquired psychiatric disorder related to his military service.  


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran asserts his mental health disorder is related to his military service.

Initially, it is noted that the Veteran has been diagnosed with dyssomnia, depressive disorder, and generalized anxiety disorder during the course of this appeal.  He also complained of trouble sleeping and excessive worry during service.  Thus, the remaining question is whether one of the current psychiatric disorders began during or is otherwise related to military service, also referred to as a nexus to service.  

When the Veteran entered service in 1971 a psychiatric evaluation was normal.  In a report of medical history completed by the Veteran in connection with his entrance examination he reported nervous trouble as well as depression or excessive worry.  The physician's summary noted "nervous - mild."  Psychiatric evaluation was also normal during a March 1975 separation examination.  At that time the Veteran again reported experiencing depression or excessive worry, as well as difficulty sleeping.  The physician's summary noted that the Veteran reported being a worrier all his life, mainly concerning family problems, no previous medical attention had been sought, the worry existed prior to military service, and there were no complications or sequelae.  The physician also noted that he had trouble sleeping for the past year and that he would doze off and wake up shortly afterwards for no apparent reason.  

During a June 2011 VA examination the Veteran was diagnosed with dyssomnia.  It was noted that he was a very poor historian and had difficulty describing his current symptoms.  The examiner opined that a sleep disorder was less likely as not caused by or a result of the frequent trouble sleeping noted on his separation examination, noting that the Veteran reported his chronic sleep problems began in the "1990's" which was 15 to 20 years after service.  The examiner noted that the Veteran's sleep problems may be caused by a number of factors including frequent alcohol use and multiple medical problems.  

In a November 2014 VA outpatient clinic mental health screen the examining physician diagnosed the Veteran with depressive disorder, and reported that the Veteran had a diagnosis for mood disorder.

In a June 2015 VA examination report a VA examiner opined that the Veteran does not now have or has ever been diagnosed with a mental disorder.  The examiner explained that the Veteran does not meet DSM-5 criteria for any mental disorder, and that there was no evidence available that showed a complaint of mental health issues during the military.  

The Veteran was seen by VA in July 2015 for a Mental Health Initial Evaluation.  The psychiatrist diagnosed generalized anxiety disorder, which was related to legal circumstances.  Specifically, his neighbor called the police on him after he confronted one of his tenants.  

In a February 2017 VA medical opinion the examiner reviewed the claims file and opined that it was less likely than not that the Veteran's dyssomnia not otherwise specified (NOS) diagnosed in 2011 or his depressive disorder not elsewhere classified (NEC) diagnosed in 2014 were related to his active duty service.  In her rationale the examiner noted the Veteran reported his sleeping problems began in the 1990s, approximately 15 to 20 years after service and that during his 2011 VA examination he could not provide a direct connection between his sleeping problems and service.  She noted that the Veteran reported depression or excessive worry and nervous trouble of any sort prior to enlistment and referenced his report at separation that he was a "worrier all of his life, mainly concerning family problems" and the physician's contemporaneous notation that no previous medical attention was sought, the condition existed prior to service, and there were no complications or sequelae.    

The VA examiner described the Veteran's service records that document his discharge from service including a report that noted the Veteran was involuntarily discharged for "unsuitability, apathy, defective attitude, inability to expend effort constructively, processed by evaluation officer hearing."  She reported the Veteran's disciplinary problems relating to his failure to arrive to places at a prescribed time, his driving suspension, and his problems meeting financial obligations and standards of conduct and self-discipline expected of an airman.  She opined that based on the history of his disciplinary and legal problems it is expected that the Veteran would have trouble sleeping in his final year in the military and that this was a normal response to legal problems he brought upon himself.

The examiner further noted that at the time of the Veteran's 2014 examination the Veteran's loss of relationship, chronic medical illness, family turmoil/chaos, and social isolation contributed to his depression.  She reported that a 2015 VA examination indicated that he no longer had a mental health diagnosis.

The Board finds the preponderance of the evidence is against the claim.  In this regard, the August 2011 and February 2017 medical opinions are the most probative evidence of record.  These opinions are highly probative as they were made by medical professionals after a review of the relevant evidence, including the Veteran's lay statements and reports of examinations, and include clear rationale for the opinions offered.  These opinions are also supported by other evidence of record.  

Collectively, the adverse opinions note the Veteran reported he did not notice chronic sleep problems until decades after service, and offered alternative theories for the 2011 sleep problems and 2014 depression that were unrelated to service.  The examination reports also address the sleep complaints during service, noting that problems with sleep would be expected and were a normal response given the Veteran was being involuntarily separated for discipline problems.  An explanation was also provided as to why a negative opinion was being offered in spite of the report of depression or excessive worry at separation.  When considering the Veteran's report of depression or excessive worry on his entrance and separation examination reports, the 2017 examiner noted the physician's summary at separation that the Veteran was a worrier all of his life, mainly concerning family problems, and that he had no complications or sequelae at separation.

While the Veteran was diagnosed with generalized anxiety disorder in July 2015, there is no indication that this is in any way related to his military service.  Further examination or medical opinion is not necessary and this diagnosis does not support the Veteran's claim for service connection.  The psychologist who diagnosed the anxiety disorder clearly attributed the disorder to legal problems the Veteran was experiencing at the time, which was decades after his military service.  

The Veteran is competent to address matters which he can observe through his senses.  In this regard, he has noted experiencing sleep problems during service.  His lay assertions have been addressed by the VA examiners in light of the other evidence of record.  As noted by the examiner in 2011, the Veteran is a very poor historian.  His statements made during this appeal do not indicate psychiatric problems other than sleep problems during service.  Instead, he has reported noticing chronic sleep impairment beginning in the 1990's.  Again, these statements and the other evidence of record were considered by the examiners when they offered their adverse opinions.  The Veteran's statements are not in significant conflict with the examiner's opinions as overall his assertions do not establish that chronic sleep problems or other psychiatric symptoms started during service and continued to the present.  In any event, the Board finds the VA examiner's opinions more probative that the Veteran's lay statements.  

Given the above, the Board finds the preponderance of the evidence is against a finding that the Veteran has a current psychiatric disorder that is related to his military service and the claim must be denied.  

 




ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include dyssomnia, is denied.




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


